Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 26 May, 2021. Claims 1-26 are pending in the instant application. Claims 10 and 12-25 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-9, 11, and 26 are currently under examination. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 C.F.R. § 1.144). See M.P.E.P. § 821.01.
 
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5 and 9 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes 

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 1-9, 11, and 26 stand rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed.  In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983).  In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	As previously set forth, the claims are broadly directed toward a bovine immunodeficiency virus (BIV) Gag virus-like particle (VLP) (termed Bgag VLP) comprising one or more target pathogen proteins with one or more transmembrane domains. The broadest claims are not directed toward any particular pathogenic protein or immunogen. Moreover, the disclosure clearly states that any given immunogen may be obtained from a viral, bacterial, parasitic, fungal, or other source. Thus the claims encompass an inordinate number of putative immunogens that can be integrated into the VLP. However, it has been well-documented that VLP generation and the incorporation of heterologous transmembrane domain-containing proteins has been problematic and unpredictable. For example, Roy and Noad (2009) stated that producing VLPs with transmembrane proteins is not routine or predictable due to inherent properties of the lipid envelope and the technical challenges associated with et al. (2007) noted that adequate incorporation of membrane proteins (HA/NA) on the VLP surface is highly unpredictable. Incorporating HIV-1 Env glycoproteins was problematic and they concluded that membrane proteins differ considerably in their ability to be incorporated into lentiviral VLPs. Finally, Pushko et al. (2013) noted that preparing VLPs in insect cells was challenging because protein-protein binding interactions are not well understood. The purification of enveloped VLPs can also be problematic. The disclosure provides a limited number of working embodiments involving Bgag VLPs comprising influenza HA/NA immunogens. However, the disclosure does not describe the preparation of VLPs comprising immunogens from other sources. Accordingly when all the aforementioned factors are considered in toto, one skilled in the art would reasonably conclude Applicant was not in possession of a sufficient number of working embodiments to support the claim breadth currently sought.
	Applicant traverses and submits that a sufficient number of embodiments have been provided. Particular reliance was made upon Example 10 which purportedly described the preparation of Bgag VLPs with various chimeric target pathogens. This particular example referenced the preparation of Bgag VLPs comprising a modified EBOV GP containing the HA TMD. Other limited examples (some purely prophetic) include quadrivalent Bgag VLPs encoding HA and NA (Ex. 6), multiple HA immunogens (H5/7/9/10) (Ex. 11), MERS S protein (Ex. 9, prophetic), and HIV-1 GP (Ex. 9, prophetic). It was suggested the skilled artisan could use virtually any chimeric protein in the claimed invention. Applicant’s arguments have been carefully considered but are not deemed to be persuasive for the reasons set forth supra and as elaborated below.
	The purpose of the written description requirement is to ensure that the scope of the right to exclude does not overreach the scope  Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 [54 U.S.P.Q.2d 1915] (Fed. Cir. 2000).  To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 U.S.P.Q.2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.  Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species).
	The claimed invention is broadly directed toward Bgag VLPs comprising one or more different target pathogen proteins comprising one or more transmembrane domains. The term “pathogen protein" includes any protein or peptide from any pathogen. The pathogen may be a virus, bacterium, prion, eukaryote, fungus, or any other microorganism. The pathogen may also be a parasite, such as a parasitic protozoan. The pathogen may also be a multi-cellular organism, including humans. An example of a human target pathogen protein is a protein or peptide cancer marker (see ¶[00100]). Thus the term clearly encompasses a “laundry list” of proteins which are not described in the instant application. The disclosure provides a limited number of working examples involving Bgag VLPs primarily encoding influenza HA/NA immunogens. The number of 
	As previously set forth, it has been well-documented that VLP generation and the incorporation of heterologous transmembrane domain-containing proteins has been problematic and unpredictable. Roy and Noad (2009) stated that producing VLPs with transmembrane proteins is not routine or predictable due to inherent properties of the lipid envelope and the technical challenges associated with assembling VLPs in insect cells. Wang et al. (2007) noted that adequate incorporation of membrane proteins (HA/NA) on the VLP surface is highly unpredictable. Incorporating HIV-1 Env glycoproteins was problematic and they concluded that membrane proteins differ considerably in their ability to be incorporated into lentiviral VLPs. Finally, Pushko et al. (2013) noted that preparing VLPs in insect cells was challenging because protein-protein binding interactions are not well understood. The purification of enveloped VLPs can also be problematic. The disclosure provides a limited number of working embodiments involving Bgag VLPs comprising influenza HA/NA immunogens. However, the disclosure does not describe the preparation of VLPs comprising pathogenic immunogens from other sources. Accordingly when all the aforementioned factors are considered in toto, one skilled in the art would reasonably conclude Applicant was not in possession of a sufficient number of working embodiments to support the claim breadth currently sought.20

Scope of Enablement
Claim 1-9, 11, and 26 stand rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The claims are broadly directed toward a 
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).  The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1) The claim breadth is considerable and encompasses an inordinate number of variant Bgag VLPs. The claims are broadly directed toward a bovine immunodeficiency virus (BIV) Gag virus-like particle (VLP) (termed Bgag VLP) comprising one or more target pathogen proteins with one or more transmembrane domains. The broadest claims are not directed toward any particular pathogenic protein or immunogen. Moreover, the disclosure clearly states that any given immunogen may be obtained from a viral, bacterial, parasitic, fungal, or other source. Thus the claims encompass an inordinate number of putative immunogens that can be integrated into the VLP.

3) The integration, preparation, and purification of VLPs comprising transmembrane domain-containing pathogenic proteins can be challenging and difficult. For example, Roy and Noad (2009) stated that producing VLPs with transmembrane proteins is not routine or predictable due to inherent properties of the lipid envelope and the technical challenges associated with assembling VLPs in insect cells. Wang et al. (2007) noted that adequate incorporation of membrane proteins (HA/NA) on the VLP surface is highly unpredictable. Incorporating HIV-1 Env glycoproteins was problematic and they concluded that membrane proteins differ considerably in their ability to be incorporated into lentiviral VLPs. Finally, Pushko et al. (2013) noted that preparing VLPs in insect cells was challenging because protein-protein binding interactions are not well understood. The purification of enveloped VLPs can also be problematic.
4) The disclosure fails to provide a sufficient number of working embodiments to enable the full breadth of the patent protection desired. The disclosure provides a limited number of working embodiments involving Bgag VLPs comprising influenza HA/NA immunogens. However, the disclosure does not describe the preparation of VLPs comprising immunogens from other sources.
	Accordingly when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claimed invention is not adequately enabled for the full breadth of the patent protection desired.	Applicant’s representative is invited 
	Applicant traverses and submits that a sufficient number of working embodiments have been provided to fully enable the claimed invention. Particular reliance was made upon Example 10 which purportedly described the preparation of Bgag VLPs with various chimeric target pathogens. This particular example referenced the preparation of Bgag VLPs comprising a modified EBOV GP containing the HA TMD. Other limited examples (some purely prophetic) include quadrivalent Bgag VLPs encoding HA and NA (Ex. 6), multiple HA immunogens (H5/7/9/10) (Ex. 11), MERS S protein (Ex. 9, prophetic), and HIV-1 GP (Ex. 9, prophetic). It was suggested the skilled artisan could use virtually any chimeric protein in the claimed invention. Applicant’s arguments have been carefully considered but are not deemed to be persuasive for the reasons set forth supra and as elaborated below.
	The claimed invention is broadly directed toward Bgag VLPs comprising one or more different target pathogen proteins comprising one or more transmembrane domains. The term “pathogen protein" includes any protein or peptide from any pathogen. The pathogen may be a virus, bacterium, prion, eukaryote, fungus, or any other microorganism. The pathogen may also be a parasite, such as a parasitic protozoan. The pathogen may also be a multi-cellular organism, including humans. An example of a human target pathogen protein is a protein or peptide cancer marker (see ¶[00100]). Thus the term clearly encompasses a “laundry list” of proteins which are not described in the instant application. The disclosure provides a limited number of working examples involving Bgag VLPs primarily encoding influenza HA/NA immunogens. The number of working examples are clearly insufficient to support the claim breadth.
et al. (2007) noted that adequate incorporation of membrane proteins (HA/NA) on the VLP surface is highly unpredictable. Incorporating HIV-1 Env glycoproteins was problematic and they concluded that membrane proteins differ considerably in their ability to be incorporated into lentiviral VLPs. Finally, Pushko et al. (2013) noted that preparing VLPs in insect cells was challenging because protein-protein binding interactions are not well understood. The purification of enveloped VLPs can also be problematic. The disclosure provides a limited number of working embodiments involving Bgag VLPs comprising influenza HA/NA immunogens. However, the disclosure does not describe the preparation of VLPs comprising pathogenic immunogens from other sources. Accordingly when all the aforementioned factors are considered in toto, one skilled in the art would reasonably conclude that undue experimentation would be required to practice the claimed invention.

Action Is Final
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
28 August, 2021